DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Response to Amendment
This office action is responsive to an amendment filed on 2/15/2022. As directed by the amendment: claim 21 was amended, claims 1-20, 23-25, 28-29, 31, 35-39 have been cancelled, and no new claims have been added. Thus, claims 21-22, 26-27, 30, 32-34, and 40-43 are presently pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Berg (“Part 13: Pediatric Basic Life Support”).
Regarding claim 21, Geheb discloses a system (system shown in fig. 1, Col 7, lines 43-53) for facilitating the effective administration of cardiopulmonary resuscitation (CPR) (abstract, lines 1-14) by a CPR provider, said system comprising: one or more sensors (velocity sensor, accelerometer, force sensor, figs. 1 and 3, Col 7, lines 54-67, Col 2, lines 39-44, Geheb discloses that the sensor is disposed within the accelerometer housing, wherein the sensor can include accelerometer, force sensor, and/or velocity sensor) configured to generate a signal corresponding to motion of the chest of a patient during an administration of manual chest compression (Col 2, lines 39-44, and fig. 2, Geheb discloses that from the accelerometer, force, and velocity sensors, the acceleration, force/pressure, and velocity signals corresponding to the chest are produced by the sensors); a defibrillator (AED, see fig. 1, Col 7, lines 43-67) configured to couple to the one or more sensors, a control system comprising one or more processors and a memory (control system comprising processing circuitry, Col 2, lines 50-56, Geheb discloses that the processing circuitry may include a digital processor executing software. Analyzing motion of the chest comprises analyzing features or the shape of a waveform representing chest motion, further discloses that 
However, Hwang teaches a system (system shown in fig. 1) for facilitating an effective administration of cardiopulmonary resuscitation (CPR), the system comprises a control system and a user input (50) configured to provide input signals to the control system indicative of a compression depth for the manual chest compressions that comprises an indication of whether the patient is an adult patient (paragraphs 0054-0058 and 0062, Hwang discloses a system that accept user input comprising a patient’s age and sex, and from the age and sex, a reference compression depth can be calculated), wherein the compression depth is adjusted based on the CPR recipient being an adult or a pediatric patient as indicated by the patient age, and wherein the control system is configured to determine chest compression depth that varies based on the input signals to the control system indicative of chest compression depth (see paragraphs 0054-0069, and table 2, Hwang discloses age including teenage, wherein, a teenage is a pediatric patient, and also to include adult, male or female in their twenties to thirties, forties to fifties, and fifties to seventies). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the control system and processor of Geheb to accept user input comprising a patient age and sex, adjust a 
The modified Geheb discloses that the control system and processor are configured to select a chest compression depth threshold and release displacement threshold based on the user input comprising a patient size, therefore, would determine chest compression feedback that varies based on the input signals to the control system indicative of the pre-determined compression depth goal for the manual chest compressions and is also based on at least in part on the motion of the chest during the administration of the manual chest compressions (after the modification, since Geheb discloses that chest release displacement is based on the compliance, and Hwang teaches that compliance includes patient size and age, therefore, after the modification the device has the option of allowing the rescuer/CPR provider to input in the patient’s sex and age to select a compliance to be used to calculate a chest release displacement, furthermore, since Geheb discloses a limits/goals for the compression chest depth is being prompted to the user, after the modification with Hwang, the patient’s age and sex would adjust the limits/goals for the compression chest depth to better accommodate patient having different chest size based on sex and age).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the control system and processor of Geheb to adjust a chest compression depth and the chest release displacement threshold of Geheb based on patient’s age and size as taught by Coleman and wherein age of the patients would include pediatric age and adult age as taught by Hwang for the purpose of increasing accuracy of the CPR and patient’s safety by allowing compression depth goal to align with a patient’s age or size. 
After the modification, age can be entered, therefore, the age is an input signal comprises an indication capable of being an indication of a CPR provider assessment of whether the patient is an adult or not (see modification with Hwang and Coleman, after the modification, the CPR provider would be capable of entering user’s data such as age), furthermore, the age would also be an indication whether the patient is an adult or a pediatric patient comprising an infant”, due to the usage of the term “or”, the claim does not require that the input signal be an input signal that is an indication that the patient is an infant. 
However, if there is any doubt in the examiner’s claim interpretation, in that the claim does required the input signal to include a patient being a pediatric patient comprising an infant. 
Berg teaches appropriate compression depth for infant and children (see page 5/43, first half of the page, “For an infant…Rescuers should compress at least one third the depth of the chest or about 4 cm (1.5 inches)”, and for a child the compression depth should be 2 inches). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the user input and input signal of the modified Geheb to include an indication whether the patient is a pediatric patient comprising children and infant as taught by Berg for the purpose of increasing the flexibility and versatility of the system by allowing the device to be used on adult, teen, children and infant.  
Regarding claim 22, the modified Geheb discloses that the defibrillator is an automated external defibrillator (see Col 2, lines 47-50 and fig. 1 of Geheb). 
Regarding claim 30, the modified Geheb discloses that the chest compression feedback is indicative of a comparison between the motion of the chest as indicated by the signal from the one or more sensors and at least the pre-determined compression depth goal (Col 4, lines 14-31, Geheb discloses that the prompting may prompts the rescuer based as to whether compressions are within desired limits on compression . 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Berg (“Part 13: Pediatric Basic Life Support”) as applied to claim 21 above, and further in view of Freeman (2013/0023781).
Regarding claim 26, the modified Geheb discloses that the input signals to the control system indicative of the pre-determined compression depth goal for the manual chest compressions indicates a 1.68 inch (42.75 mm) compression depth goal (see paragraphs 55-63 of Hwang, Hwang discloses the user input age and sex, and that the compression depth for teenage is around 42.75 mm, Hwang discloses in paragraph 0061 that the chest thickness is mm and according to the formula for compression depth, the compression depth will be in mm, therefore, after the modification with Geheb, the compression depth goal would be based on the age of the patient), but fails to disclose that the user input indicative of the compression depth goal is a user input indicative of a 1.5 inch (3.8 cm) compression depth goal.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the input indicative of the compression depth goal of the modified Geheb to include 1.5 inch as taught by Freeman for the purpose of allowing the system to be able to be used on infant, thereby allowing CPR to be effectively performed on an infant. 
If there is any doubt that the modified Geheb discloses 1.5 inch, the examiner takes Official Notice that the compression depth goal of 1.5 inches is well known within the CPR art. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Berg (“Part 13: Pediatric Basic Life Support”) as applied to claim 21 above, and further in view of Freeman (2013/0023781).
Regarding claim 27, the modified Geheb discloses that the input signals to the control system indicative of the pre-determined compression depth goal for the manual chest compressions indicates a 2 inch (5.08 cm) compression depth goal (see paragraphs 55-63 of Hwang, Hwang discloses the user input age and sex, and that the compression depth for a woman in her forties-fifties is 49.25-51.75 mm, which would include 2 inch, Hwang discloses in paragraph 0061 that the chest thickness is mm and according to the formula for compression depth, the compression depth will be in mm, 
However, if there is any doubt that Hwang discloses the compression goal being 2 inch. 
Freeman teaches that a compression depth goal for adult is at least 2 inch (see paragraph 0007, Freeman discloses that compression depth for adult is at least 2 inch). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the input indicative of the compression depth goal of the modified Geheb to include 2 inch as taught by Freeman for the purpose of providing a well-known chest compression depth goal for an adult.
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Berg (“Part 13: Pediatric Basic Life Support”) as applied to claim 30 above, and further in view of Tan (2011/0202100).
Regarding claim 32, the modified Geheb discloses that the display is configured to display the chest compression feedback and further discloses that the system prompts a rescuer on whether compressions are within desired limits on compression depth (Col 4, lines 14-31, Geheb discloses that the prompting may prompts the rescuer based as to whether compressions are within desired limits on compression depth, therefore, the compression feedback is indicative of a comparison between a motion of the chest and the desired limits), but fails to disclose that the comparison is being displayed as a graphical indication. 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display and the compression depth goal of the modified Geheb to display a graphical indication of the comparison between the compression depth and the compression depth goal as taught by Tan for the purpose of increasing accuracy/compliance by allowing the CPR provider to realize or approach the goal of matching the applied compression depth with the compression depth goal (see paragraph 0116 of Tan). 
Regarding claim 33, the modified Geheb discloses that the chest compression feedback indicates whether a CPR provider achieved or failed to achieve the pre-determined compression depth goal (after the modification with Tan, the compression feedback would allow the CPR provider to know if the CPR provider has achieved or failed the pre-determined compression goal, see paragraph 0116 of Tan, furthermore, Geheb discloses in Col 4, lines 14-31, that the prompting may prompts the rescuer based as to whether compressions are within desired limits on compression depth, therefore, the compression feedback is indicative of a comparison between a motion of the chest and the desired limits). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Berg (“Part 13: Pediatric Basic Life Support”) as applied to claim 30 above, and further in view of Tan (2011/0202100).

However, Tan teaches a display for displaying a compression rate goal and applied compression rate (see PPI 520 in fig. 7 and paragraph 0116, Tan discloses that the PPI can be compression rate). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Geheb to display the compression rate goal and applied compression rate as taught by Tan for the purpose of increasing accuracy/compliance by allowing the CPR provider to realize or approach the goal of matching the applied compression rate with the compression rate goal (see paragraph 0116 of Tan). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Berg (“Part 13: Pediatric Basic Life Support”) as applied to claim 30 above, and further in view of Voss (2011/0201979).
Regarding claim 34, the modified Geheb discloses that the chest compression feedback, but fails to disclose that the chest compression feedback comprises compression rate feedback. 
However, Voss teaches a display for displaying a compression rate goal and applied compression rate (see fig. 1b, 152b is target rate and 154b is actual rate, see paragraph 0044). 
. 
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Berg (“Part 13: Pediatric Basic Life Support”) as applied to claim 30 above, and further in view of Coleman (2012/0226204).
Regarding claim 32, the modified Geheb discloses that the display is configured to display the chest compression feedback and further discloses that the system prompts a rescuer on whether compressions are within desired limits on compression depth (Col 4, lines 14-31, Geheb discloses that the prompting may prompts the rescuer based as to whether compressions are within desired limits on compression depth, therefore, the compression feedback is indicative of a comparison between a motion of the chest and the desired limits), but fails to disclose that the comparison is being displayed as a graphical indication. 
However, Coleman teaches a display for displaying a comparison of compression depth (see fig. 7, the % of compressions with depth in target range is considered as a comparison of compression depth, since 50 percent would mean that the depth is within the target range, and 100 percent would be all of the compression depths are within target, see paragraph 0031). 

Regarding claim 33, the modified Geheb discloses that the chest compression feedback indicates whether a CPR provider achieved or failed to achieve the pre-determined compression depth goal (see fig. 7 and paragraph 0031 of Coleman, relatively, if the rescuer achieve 100 percent of compression depth being within the goal, then the CPR provide has achieved the pre-determined compression goal). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Berg (“Part 13: Pediatric Basic Life Support”) as applied to claim 30 above, and further in view of Coleman (2012/0226204).
Regarding claim 34, the modified Geheb discloses that the chest compression feedback, but fails to disclose that the chest compression feedback comprises compression rate feedback. 
However, Coleman teaches a display for displaying a compression rate goal and applied compression rate (see fig. 7 and paragraph 0031). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified . 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Berg (“Part 13: Pediatric Basic Life Support”) as applied to claim 30 above, and further in view of Voss (2011/0201979).
Regarding claim 40, the modified Geheb discloses that the chest compression feedback is indicative of the comparison between the motion of the chest as indicated from the one or more sensors and the pre-determined compression depth goal (Col 4, lines 14-31, Geheb discloses that the prompting may prompts the rescuer based as to whether compressions are within desired limits on compression depth, therefore, the compression feedback is indicative of a comparison between a motion of the chest and the desired limit, and the motion is measured by the sensor), but fails to disclose that feedback is indicative of the comparison between the motion of the chest as indicated by the signal from the one or more sensors and a compression rate goal. 
However, Voss teaches a display for displaying a compression rate goal and applied compression rate (see fig. 1b, 152b is target rate and 154b is actual rate, see paragraph 0044). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Geheb to display the compression rate goal and applied compression rate as taught by Voss for the purpose of increasing accuracy/compliance by allowing the CPR provider 
After the modification, the feedback would include a display that shows a comparison of the compression rate goal and the applied compression rate (motion of the chest as indicated by the signal form the one or more sensor), and since Geheb discloses that the device of Geheb can measures the compression rate, the compression rate would be utilizing signal from the sensor of Geheb (Geheb discloses in col 8, lines 3-21 that the chest compression rate is measured, this would be from the sensor of Geheb). Since the system/feedback provides feedback for both a comparison of the motion of the chest measured by the sensor and the pre-determined compression depth goal, and a compression rate goal, the feedback is indicative of the comparison between the motion of the chest as indicated by the signal from the one or more sensors and a combination of the pre-determined compression depth goal and a compression rate goal. 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204), Berg (“Part 13: Pediatric Basic Life Support”) and Voss (2011/0201979) as applied to claim 40 above, and further in view of Halperin (2002/0055694).
Regarding claim 41, the modified Geheb discloses a compression rate goal and a compression depth goal, but fails to specifically disclose that the compression rate goal and the compression depth goal correspond to the American Heart Association. 
However, Halperin teaches a compression rate and compression depth that corresponds to the American Heart Association (see paragraph 0012).
. 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204), Berg (“Part 13: Pediatric Basic Life Support”) and Voss (2011/0201979) as applied to claim 40 above, and further in view of Tan (2011/0202100).
Regarding claim 42, the modified Geheb discloses chest compression feedback, but fails to disclose that the chest compression feedback comprises a graphic icon that fills partially or full with a color contrasting a background based on the signal from the one or more sensors. 
However, Tan teaches a chest compression feedback comprises a graphic icon that fills partially or full with a color contrasting a background based on the signal from the one or more sensors (see interface in figs. 10B and 10C and graphic icon 820 and 822, paragraph 0130, the release is further sensed by a sensor, see paragraphs 0021 and 0129). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the chest compression feedback of the modified Geheb to comprise  a graphic icon that fills partially or full with a color contrasting background based on the signal from the one or more sensor as . 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Berg (“Part 13: Pediatric Basic Life Support”) as applied to claim 21 above, and further in view of Coleman (2012/0226204).
Regarding claim 43, the modified Geheb discloses that the compression depth are compared to compression depth goal, but fails to disclose that the feedback is numeric feedback. 
However, Coleman teaches a compression feedback having a numeric feedback (see % of compression rate in target range in fig. 7, paragraph 0031). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display and the compression depth relative to the compression depth goal of the modified Geheb to be a numeric feedback as taught by Coleman for the purpose of increasing accuracy/compliance by allowing the CPR provider to quickly know his/her progress relative to the compression depth (see fig. 7 and paragraph 0031 of Coleman).
 Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Berg (“Part 13: Pediatric Basic Life Support”) as applied to claim 21 above, and further in view of Tan (2011/0202100).

However, Tan teaches a compression feedback having a numeric feedback (see fig. 10B, the display comprises a numerical value for compression depth, see paragraph 0012). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display and the chest compression feedback of the modified Geheb to be a numeric feedback as taught by Tan for the purpose of increasing accuracy/compliance by allowing the CPR provider to quickly know his/her progress relative to the compression depth (see fig. 10B and paragraph 0012 of Tan).
Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Berg (“Part 13: Pediatric Basic Life Support”) as applied to claim 30 above, and further in view of Tan (2011/0202100).
Regarding claim 40, the modified Geheb discloses that the chest compression feedback is indicative of the comparison between the motion of the chest as indicated from the one or more sensors and the pre-determined compression depth goal (Col 4, lines 14-31, Geheb discloses that the prompting may prompts the rescuer based as to whether compressions are within desired limits on compression depth, therefore, the compression feedback is indicative of a comparison between a motion of the chest and the desired limit, and the motion is measured by the sensor), but fails to disclose that 
However, Tan teaches a display for displaying chest compression feedback is indicative of the comparison between the motion of the chest as indicated by the signal from the one or more sensors and a combination of the pre-determined compression depth goal and a compression rate goal (see PPI 520 in fig. 7, and paragraph 0116, Tan discloses a perfusion performance indicator (PPI) 520 that is shape like a diamond and with the amount of fill in the shape differing to provide feedback about both the rate and depth of the compression, and when CPR is being performed adequately, for example, at a rate of about 100 compressions/minute with the depth of each compression greater than 1.5 inches, the entire indicator will be filled, as the rate and/or depth decreases below acceptable limits, the amount of fill lessens, paragraph 0021 discloses that motion of the chest is measured by a sensor in order to obtain rate and depth, see figs/ 9B and 9C). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Geheb to includes a chest compression feedback that is indicative of the comparison between the motion of the chest as indicated by the signal from the one or more sensors and a combination of the pre-determined compression depth goal and a compression rate goal as taught by Tan for the purpose of increasing accuracy/compliance by allowing the CPR provider to realize or approach the goal of 
Regarding claim 42, the modified Geheb discloses that the chest compression feedback comprises a graphic icon that fills partially or fully with a color contrasting a background based on the signal from the one or more sensors (see the modification with Tan and fig. 7 and paragraph 0116 of Tan, see figs. 9B and 9C for reference to PPI 716a and 716b).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204), Berg (“Part 13: Pediatric Basic Life Support”) and Tan (2011/0202100) as applied to claim 40 above, and further in view of Halperin (2002/0055694).
Regarding claim 41, the modified Geheb discloses a compression rate goal and a compression depth goal, but fails to specifically disclose that the compression rate goal and the compression depth goal correspond to the American Heart Association. 
However, Halperin teaches a compression rate and compression depth that corresponds to the American Heart Association (see paragraph 0012).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the compression depth goal and the compression rate goal of the modified Geheb to corresponds to the American Heart Association as taught by Halperin for the purpose of using a known standard for compression rate and compression depth that would provide adequate CPR and safety to the patient. 

Response to Arguments
The arguments to the newly added claim limitations in claims 21-22, 26-27, 30, 32-34 and 40-43 has been addressed in the above rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bowes (2008/0300518) is cited to show a CPR device for assisting a rescuer in resuscitation comprising feedback including compression depth and input including an adult or infant. 
Orlando (8,317,519) is cited to show a resuscitation metronome that allows age to be inputted, wherein the age includes infant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785